                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


HOWARD TOGO WOOD, JR.,                                                             PLAINTIFF
ADC #155339

V.                              NO. 4:20-CV-1386-BRW-JTR

SHERI FLYNN, et al.                                                             DEFENDANTS


                                            ORDER

       The Court has received the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray. No objections to the Recommended Disposition have been filed.

After careful consideration, the Court concludes that the Recommended Disposition should be,

and hereby is, approved and adopted as this Court’s findings in all respects. Plaintiff’s case is

dismissed, without prejudice, for failure to state a claim. The dismissal will count as a “strike”

pursuant to 28 U.S.C. § 1915(g). The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an

in forma pauperis appeal would not be taken in good faith.

       IT IS SO ORDERED this 24th day of June, 2021.




                                                  Billy Roy Wilson____________________
                                                  UNITED STATES DISTRICT JUDGE
